Citation Nr: 1721741	
Decision Date: 06/14/17    Archive Date: 06/23/17

DOCKET NO.  14-31 137	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, Alaska


THE ISSUES

1. Entitlement to a disability rating in excess of 40 percent for residuals of prostate cancer.

2. Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Santiago, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Army from August 1967 to August 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2014 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Anchorage, Alaska.

By way of background, the RO granted service connection for prostate cancer with a 100 percent disability rating in a January 2008 rating decision, effective June 19, 2007.  In a December 2008 rating decision, the RO continued the 100 percent rating based on the Veteran undergoing May 2008 brachytherapy for his prostate cancer.  In a February 2013 rating decision, the RO proposed that the 100 percent rating be decreased to 60 percent.  However, in the March 2014 rating decision on appeal, the RO decreased the 100 percent rating to 40 percent, effective June 1, 2014.  The Veteran submitted a May 2014 notice of disagreement regarding such decrease, and thus, the issue before the Board is whether a disability rating in excess of 40 percent for residuals of prostate cancer is warranted, as reflected on the title page.

In September 2015, the Veteran testified at a Video Conference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's service-connected residuals of prostate cancer have been productive of voiding dysfunction requiring the use of an appliance or the wearing of absorbent materials which must be changed more than 4 times per day.


CONCLUSION OF LAW

The criteria for a 60 percent disability rating for residuals of prostate cancer have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.21, 4.115a, 4.115b, Diagnostic Code 7528 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Because the Board is granting the maximum schedular benefit specifically regarding voiding dysfunction and the Veteran's prostate cancer residuals, a discussion of VA's duties to notify and assist is not required.

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  38 C.F.R. § 4.7.

While a veteran's entire history is reviewed when assigning a disability evaluation, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  In determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.

The Veteran's prostate cancer residuals are rated under Diagnostic Code 7528, malignant neoplasms of the genitourinary system, which provides one disability level (100 percent) for active disease.  38 C.F.R. § 4.115b.  A Note to that Code states that following the cessation of surgical, x-ray, antineoplastic chemotherapy, or other therapeutic procedure, the 100 percent rating shall continue with a mandatory VA examination at the expiration of six months.  Any change in evaluation based on that or any subsequent examination shall be subject to the provisions of 38 C.F.R. § 3.105 (e) (reduction in evaluation-compensation).  If there has been no local reoccurrence or metastasis, a veteran's cancer is to be rated on residuals as voiding dysfunction or renal dysfunction, whichever is predominant.  38 C.F.R. § 4.115b.

The Diagnostic Code that addresses the Veteran's predominant symptoms of voiding dysfunction provides for three subcategories of urine leakage, urinary frequency, and obstructed voiding.  38 C.F.R. § 4.115a.  Urinary leakage involves ratings ranging from 20 to 60 percent and contemplates continual urine leakage, post-surgical urinary diversion, urinary incontinence, or stress incontinence.  A 20 percent rating contemplates leakage requiring the wearing of absorbent materials, which must be changed less than 2 times per day.  When there is leakage requiring the wearing of absorbent materials, which must be changed 2 to 4 times per day, a 40 percent disability rating is warranted.  When these factors require the use of an appliance or the wearing of absorbent materials which must be changed more than 4 times per day, a 60 percent evaluation is warranted.  38 C.F.R. § 4.115a, Diagnostic Code 7528.  The Board notes the rating code allows for a maximum 60 percent rating for voiding dysfunction requiring the use of an appliance or the wearing of absorbent materials which must be changed more than 4 times per day.

At the Board hearing, the Veteran contended that a 60 percent rating is warranted for his prostate cancer residuals based on voiding dysfunction and not renal dysfunction.  See Board hearing transcript at 24.  Additionally, the Veteran contends that he initially used toilet paper in his underwear to absorb urinary leakage and that he now uses adult diapers, which he displayed at the Board hearing.  See Board hearing transcript at 9, 26.

The Veteran was afforded a January 2014 VA examination at which the examiner reported that the Veteran has voiding dysfunction causing urinary leakage but did not require wearing of absorbent material.  The Veteran asserted that he informed the examiner that he initially used toilet paper to absorb urinary leakage, which his primary care physician advised him to continue if it worked.  See Board hearing transcript at 5, 9.  The Veteran also testified that he changed the toilet paper 4 to 5 times a day, and sometimes more.  See Board hearing transcript at 5.

Review of the evidence reveals January 2013 emails (associated with the Veteran's claims file in February 2014) between the Veteran and his primary care physician (now retired), supporting the Veteran's testimony regarding the use of toilet paper for his urinary leakage that was occurring as residuals of his prostate cancer and treatment.  The examiner also reported that the Veteran had urinary incontinence after brachytherapy.  Additionally, VA treatment records show that the Veteran has complained of urinary urgency as recently as March 2013 and has been prescribed medications for such urgency.

The Board finds no reason to doubt the veracity of the Veteran's statements regarding his use of absorbent materials, to include changing of toilet paper and adult diapers more than 4 times a day, for urinary leakage which is a residual of his service-connected prostate cancer.  The Veteran is competent to describe the frequency of his changing of such absorbent materials.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  The evidence, to include his Board hearing testimony and emails between him and his VA physician, supports his contention regarding the use of such materials.  Given the Veteran's competent and credible statements regarding his urinary leakage, the Board finds that the evidence is at least in equipoise regarding whether or not the Veteran's current prostate cancer residuals, which include voiding dysfunction, requires the use of an appliance or the wearing of absorbent materials which must be changed more than 4 times per day.

Accordingly, after resolving any reasonable doubt in the Veteran's favor, the Board finds that the Veteran currently has prostate cancer residuals that warrant the maximum 60 percent rating under the appropriate Diagnostic Code.  While prostate cancer residuals resulting predominantly in renal dysfunction could warrant an even higher rating, the Veteran specifically denied having renal dysfunction.  Therefore, entitlement to the maximum 60 percent rating for prostate cancer residuals resulting in voiding dysfunction is warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see Wise v. Shinseki, 26 Vet. App. 517, 531 (2014) (by requiring only an approximate balance of positive and negative evidence to prove any issue material to a claim for veterans benefits, 38 U.S.C. § 5107(b), the nation, in recognition of our debt to our veterans, has taken upon itself the risk of error in awarding such benefits (citing Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990))).


ORDER

A 60 percent rating, but no higher, for service-connected residuals of prostate cancer is granted, subject to regulations governing the award of monetary benefits.


REMAND

Although the Board regrets the additional delay, further development is necessary prior to appellate review of the TDIU issue.

Generally, VA will grant a TDIU when the evidence shows that a veteran is precluded, by reason of service-connected disabilities, from obtaining and maintaining any form of gainful employment consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16 (2016).

A TDIU may be assigned, if the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that if there is only one such disability it is ratable at 60 percent or more, and that if there are two or more such disabilities at least one is ratable at 40 percent or more and the combined rating is 70 percent or more.  38 C.F.R. § 4.16 (a).

While the Veteran primarily contends that a TDIU is warranted due to his service-connected posttraumatic stress disorder (PTSD), at the Board hearing, the Veteran's representative contended that a TDIU is warranted due to all of his service-connected disabilities.  See Board hearing transcript at 47.  He testified, in sum, that he has problems interacting with other people.  Additionally, in a November 2014 letter, C.M., M.D., (a VA provider) indicated that  the Veteran's mental health took a turn for the worse after changes in his VA rating for prostate cancer and that "it seems clear he would not be able to obtain or hold a job, even in a supported work environment."

The Veteran is currently service connected for the following disabilities: PTSD (70 percent); residuals of prostate cancer (60 percent); tinnitus (10 percent); degenerative joint disease, first metatarsophalangeal joint of both feet (10 percent); right ear hearing loss (zero percent); and erectile dysfunction (zero percent).  As such, the Board finds it necessary to remand the claim for a combined effects medical opinion that takes into account the current severity of all of the Veteran's service-connected disabilities.  See Floore v. Shinseki, 26 Vet. App. 376 (2013) (combined effects opinion not required per se, but may be necessary to sufficiently address a TDIU claim).

He testified that he is in contact with his VA mental health provider very regularly.  VA has a responsibility to obtain records generated by Federal government entities that may have an impact on the adjudication of a claim.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992). Thus, on remand, any pertinent records must be requested.


Accordingly, the case is REMANDED for the following actions:

1.  Associate with the claims file all outstanding VA treatment records.

2.  Schedule the Veteran for a VA examination to determine the effect of his service-connected disabilities on his employability.  For this purpose, notify the examiner that the Veteran's service-connected disabilities are PTSD, residuals of prostate cancer, tinnitus, degenerative joint disease (first metatarsophalangeal joint of both feet), right ear hearing loss, and erectile dysfunction.  The examiner should review evidence in the claims file in conjunction with the examination and indicate that such review occurred. 

Although it is the responsibility of the VA rating specialist to determine, based on all the relevant evidence of record - including reports of examination, outpatient treatment records, lay statements, letters from employers, and evidence pertaining to the Veteran's educational background and employment history - whether the Veteran is unable to obtain or retain substantially gainful employment in light of his service-connected disability alone, the VA examiner must address the extent of functional and industrial impairment due to the Veteran's service-connected disabilities.  It is the examiner's responsibility to furnish a full description of the effects of the service-connected disabilities upon the Veteran's ordinary activity, which includes employment.  See 38 C.F.R. § 4.10.  This description may include an opinion on such questions as whether or not the Veteran's conditions preclude working with other people and holding a job with his urinary incontinence issue.  Moore v. Nicholson, 21 Vet. App. 211, 219 (2007), rev'd on other grounds sub nom. Moore v Shinseki, 555 F.3d 1369 (Fed. Cir. 2009); Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013).

The examiner should provide a description like the one noted in the preceding paragraph with regard to the effect of the Veteran's service-connected disabilities on his ability to engage in any type of full-time employment, including any form of sedentary work, and whether, in the examiner's opinion, it is at least as likely as not that the service-connected disabilities are of such severity as to preclude certain types of employment.

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.

To the extent possible, the examiner must differentiate between signs and symptoms that can be attributed to the Veteran's service-connected disabilities alone and those that cannot.  If there are signs and symptoms affecting the Veteran's employability that can only be attributed to nonservice-connected disabilities, the examiner must so state.

The examiner is requested to provide a complete rationale for any opinion expressed, based on the examiner's clinical experience, medical expertise, and established medical principles.  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

3.  After ensuring that the requested development is completed, the adjudicator must readjudicate the issue on appeal taking the Veteran's level of education, special training, and previous work experience into consideration along with the examiner's opinion and all other relevant evidence.  If the benefits sought on appeal are not granted, provide the Veteran and his representative with a Supplemental Statement of the Case and allow an appropriate opportunity for the Veteran to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


